DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 
Response to Amendment
Applicant’s amendment, field on 02/24/2022, has been entered and carefully considered. 
Claims 1-2, 8, 15-16 have been amended, Claims 21-29 are newly added and Claims 1-2, 8, 15-16 and 21-29 are currently pending. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 15-16 and 21, 23-24, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US 2014/0198733), in view of Matsumoto et al (US 2018/0020375). 
Regarding claim 1, 15, Yin teaches an apparatus/method comprising: 
a non-transitory memory storage comprising instructions; and one or more processors coupled with the memory storage, wherein the one or more processors are configured to execute the instructions to cause the apparatus to: 
receive user equipment-specific downlink control information (UE-specific DCI) from a base station ([0060], “the downlink indication (or downlink grant) included in the indication subframe may be cell-specific or UE-specific”), … wherein the communication is scheduled by the UE- specific DCI ([0148], “the UE 102 may transmit the PUSCH based on the scheduling information”).
Yin doesn’t explicitly teach that the DCI comprises use flag information that indicates a use configuration status of a flexible resource in at least one slot, and wherein the use configuration status is a use-disabled state; and prohibiting communication using the flexible resource according to the use-disabled state.
At the same field of endeavor, Matsumoto teaches that the DCI comprises use flag information that indicates a use configuration status of a flexible resource in at least one slot, and wherein the use configuration status is a use-disabled state; and prohibiting communication using the flexible resource according to the use-disabled state([0141], “the eNB 200 causes a “transmission 
At the time of the invention was field, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Matsumoto in the system disclosed by Yin for the purpose of avoid transmission collision/interference. 

Regarding claim 8, Yin teaches an apparatus comprising: 
a non-transitory memory storage comprising instructions; and one or more processors coupled with the memory storage, wherein the one or more processors are configured to execute the instructions to cause the apparatus to: 
generate user equipment-specific downlink control information (UE-specific DCI) ([0060], “the downlink indication (or downlink grant) included in the indication subframe may be cell-specific or UE-specific”), … wherein the communication is scheduled by the UE- specific DCI ([0148], “the UE 102 may transmit the PUSCH based on the scheduling information”).
Yin doesn’t explicitly teach that the DCI comprises use flag information that indicates a use configuration status of a flexible resource in at least one slot, and wherein the use configuration status is a use-disabled state; and prohibiting communication using the flexible resource according to the use-disabled state.
At the same field of endeavor, Matsumoto teaches that the DCI comprises use flag information that indicates a use configuration status of a flexible resource in at least one slot, and wherein the use configuration status is a use-disabled state; and prohibiting communication using the flexible resource according to the use-disabled state([0141], “the eNB 200 causes a “transmission prohibition flag”, which indicates that the transmission restriction to restrict the transmission of the uplink signal … to be included in the DCI”, also see [0143]).


Regarding claim 2, 16, the combination of the above references teaches all the limitations recited in claim 1, Matsumoto further teaches that the one or more processors are further configured to execute the instructions to cause the apparatus to: obtain the use configuration status according to the use flag information ([0141], [0143]).

Regarding claim 21, 24, 27, the combination of the above references teaches all of the limitations recited in claim 1, Matsumoto further teaches: 
upon the UE-specific DCI being used to schedule data of a service and the use configuration status of the flexible resource is disabled for the service, prohibiting the data of the service from being transmitted on the flexible resource ([0141], “transmission prohibition flag”), while permitting transmission on the flexible resource of data of another service scheduled by another piece of UE-specific DCI ([0141], only the specific UE is restricted from communication on said resource based on the “transmission prohibition flag”. Other UE with other piece of UE-specific DCI is not restricted from communication).

Regarding claim 23, 26, 29, the combination of the above references teaches all of the limitations recited in claim 1, Matsumoto further teaches: 
upon the use configuration status of the flexible resource being disabled, prohibiting transmission on the flexible resource of data associated with any service scheduled by the UE- specific DCI, while permitting sending or receiving of a reference signal on the flexible resource ([0141], only the .

Claims 22,25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US 2014/0198733), in view of Matsumoto et al (US 2018/0020375), further in view of Shaheen et al (US 2018/0368173). 
Regarding claim 22, 25, 28, Yin in view of Matsumoto teaches all the limitations except that the service is one of an enhanced mobile broadband (eMBB) service and an ultra-reliable low-latency communication (URLLC) service. Shaheen teaches the above limitation ([0037], “URLLC”, “eMBB”). At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Shaheen in the system disclosed by the combination of Yin and Matsumoto for in order to provide faster and more reliable service with the support of 5G cellular communications. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/              Primary Examiner, Art Unit 2411